ICJ_067_GulfOfMaine_CAN_USA_1982-07-28_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION
DE LA FRONTIERE MARITIME
DANS LA REGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 28 JUILLET 1982

1982

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY
IN THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER OF 28 JULY 1982
Mode officiel de citation :

Délimitation de la frontiére maritime dans la région du golfe du Maine,
ordonnance du 28 juillet 1982, C.J. Recueil 1982, p. 557.

Official citation :
Delimitation of the Maritime Boundary in the Gulf of Maine Area,
Order of 28 July 1982, I.C.J. Reports 1982, p. 557.

 

Sales number 477
N° de vente :

 

 

 
557

INTERNATIONAL COURT OF JUSTICE
YEAR 1982

28 July 1982

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY IN
THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER

The President of the Chamber of the International Court of Justice
formed to deal with the case concerning: Delimitation of the Maritime
Boundary in the Gulf of Maine Area between Canada and the United States
of America,

Having regard to Article 48 of the Statute of the Court and to Articles 18,
paragraph 3, 44, 46 and 92 of the Rules of Court,

Having regard to the Order of the Court of 1 February 1982 fixing
26 August 1982 as the time-limit for the filing of the Memorial of each
Party ;

Whereas, by a letter dated 27 July 1982, the Agent of Canada, for the
reasons therein set out, requested the Chamber to extend by four weeks the
time-limit for the filing of the Memorials of the Parties ;

Whereas, by a letter dated 27 July 1982, the Agent of the United States of
America stated that his Government had no objection to the request for
extension ;

Extends to 27 September 1982 the time-limit for the filing of the
Memorials of Canada and of the United States of America ;

Reserves the subsequent procedure for further decision.
GULF OF MAINE (ORDER 28 VII 82) 558

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-eighth day of July one thousand
nine hundred and eighty-two, in three copies, one of which will be placed in
the archives of the Court, and the others transmitted to the Government of
Canada and to the Government of the United States of America, respec-
tively.

(Signed) Roberto AGo,
President of the Chamber.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
